     Case 2:19-cv-10611-DSF-RAO Document 71 Filed 08/17/21 Page 1 of 2 Page ID #:435
                                                                              JS-6


 1    TRACY L. WILKISON
      Acting United States Attorney
 2    DAVID M. HARRIS
      Assistant United States Attorney
 3    Chief, Civil Division
      JOANNE S. OSINOFF
 4    Assistant United States Attorney
      Chief, General Civil Division
 5    RYAN C. CHAPMAN (Cal. Bar No. 318595)
      SARAH QUIST (Cal. Bar No. 288264)
 6    Assistant United States Attorneys
            Federal Building, Suite 7516
 7          300 North Los Angeles Street
            Los Angeles, California 90012
 8          Telephone: (213) 894-2471 / 0609
            Facsimile: (213) 894-7819
 9          E-mail: ryan.chapman@usdoj.gov
                     sarah.quist@usdoj.gov
10
      Attorneys for Defendant
11    United States of America
12                            UNITED STATES DISTRICT COURT
13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                                  WESTERN DIVISION
15
      BARRETT COLLINS,                            Case No. CV 19-10611 DSF (RAOx)
16
                 Plaintiff,
17                                                JUDGMENT PURSUANT TO
                        v.                        FEDERAL RULE 68(a)
18
      UNITED STATES OF AMERICA,
19                                                Honorable Dale S. Fischer
                 Defendant.
20
21
22
23
24
25
26
27
28
                                              1
     Case 2:19-cv-10611-DSF-RAO Document 71 Filed 08/17/21 Page 2 of 2 Page ID #:436




 1          On August 13, 2021, Defendant United States of America served an offer for entry
 2    of judgment under Federal Rule of Civil Procedure 68. On August 17, 2021, Plaintiff
 3    accepted the offer.
 4          Therefore, IT IS HEREBY ORDERED that judgment shall be entered in favor of
 5    Plaintiff Barrett Collins for the total sum of $200,000.00, which sum includes all accrued
 6    costs, attorney’s fees, and liens incurred in this action. Pursuant to the offer of judgment,
 7    this amount is in total satisfaction of this action with no admission of liability.
 8
 9     Dated: August 17, 2021
10
                                                  DALE S. FISCHER
11                                                UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
